Citation Nr: 1028573	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-16 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for arteriosclerotic heart disease.

2.  Entitlement to service connection for arteriosclerotic heart 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1943 to November 1944.

This matter arises before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

Although the RO reopened this claim and reviewed this claim on a 
de novo basis, that determination is not controlling on the 
Board.  Regardless of the RO's action reopening a previously-
denied claim and adjudicating the issue on its merits, Board must 
first determine if claim was properly reopened, and may only 
thereafter review the merits.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 26 5 F.3d 1366 (Fed. Cir. 
2001).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A May 2000 Board decision denied the Veteran's claim for 
entitlement to service connection for arteriosclerotic heart 
disease.  The Veteran was notified of his appellate rights, but 
did not appeal the decision.

2.  Evidence associated with the claims file after the last final 
denial in May 2000 is new evidence, and when considered with the 
previous evidence of record, it relates to an unestablished fact 
necessary to substantiate the Veteran's claim.

3.  The competent evidence fails to demonstrate that the 
Veteran's arteriosclerotic heart disease is related to his active 
military service.


CONCLUSIONS OF LAW

1.  The May 2000 Board decision is final.  38 U.S.C.A. §§ 7103, 
7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  New and material evidence has been submitted, and the claim 
of entitlement to service connection for arteriosclerotic heart 
disease is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Arteriosclerotic heart disease was not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. 
§§  3.303, 3.307. 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2009); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the 
letter dated in August 2007 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this 
letter advised the Veteran what information and evidence was 
needed to substantiate the claim decided herein.  This letter 
also requested that the Veteran provide enough information for 
the RO to request records from any sources of information and 
evidence identified by the Veteran, as well as what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The August 2007 letter provided 
this notice to the Veteran.  

The Board observes that the August 2007 letter was sent to the 
Veteran prior to the December 2007 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this regard, the notice provided in the August 2007 
letter fully complied with the requirements of 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b) (2009), and Dingess, supra.

With respect to the Veteran's request to reopen a previously 
disallowed claim, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court held that in order to successfully reopen a previously 
and finally disallowed claim, the law requires the presentation 
of a special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA claimants.  
Because these requirements define particular types of evidence, 
when providing the notice required by the VCAA it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique character 
of evidence that must be presented.  This notice obligation, 
however, does not modify the requirements discussed above.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other words, 
VA must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
or her entitlement to the underlying claim for the benefit 
sought.  The Board notes that the August 2007 letter provided 
this notice to the Veteran.

Therefore the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  In this regard, the Veteran's service 
treatment records, VA treatment records and examination reports, 
and private treatment records are associated with the claims 
folder.  

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2009); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  VA opinions with respect 
to the issue on appeal were obtained in a May 2008 and July 2008.  
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinions obtained in this case are more than adequate, as they 
are predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  The opinions consider all 
of the pertinent evidence of record and provide a complete 
rationale for the opinions stated, relying on and citing to the 
records reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4) (2009).

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.


Analysis

I.  New and Material 

The Board notes that the Veteran's current claim is one of 
entitlement to service connection for arteriosclerotic heart 
disease.  This claim is based upon the same factual basis as his 
original claim of entitlement to service connection for 
arteriosclerotic heart disease which was denied in the May 2005 
Board decision.  As such, it is appropriate for the Board to 
consider this claim as a request to reopen the previously denied 
claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

Generally, an unappealed Board denial is final under 38 U.S.C.A. 
§§ 7103 and 7104 (West 2002).  However, the Veteran may request 
that VA reopen his claim upon the receipt of 'new and material' 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material 
evidence is presented or secured with respect to a claim that has 
been disallowed, VA must reopen the claim and review its former 
disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998).  According to 38 C.F.R. § 3.156(a) (2009), 'new 
and material' evidence means existing evidence that by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

The Veteran was previously denied entitlement to service 
connection for arteriosclerotic heart disease by a May 2000 Board 
decision.  The claim was denied on the basis that there was no 
evidence of arteriosclerotic heart disease having been incurred 
in or aggravated by service or that it was the result of a 
shrapnel wound that was incurred in service.  The evidence under 
consideration at that time consisted of service treatment 
records, VA treatment records dating January 1982 through 
February 1984; VA examinations dated April 1982, September 1995, 
and October 1995; private treatment records from Good Samaritan 
Hospital dating from November 1993 through December 1995; private 
treatment records from Platte Valley Medical Group dating from 
November 1993 to November 1995; and an October 1998 private 
examination  The Veteran did not appeal this decision, and the 
May 2000 Board decision became final.  38 U.S.C.A. §§ 7103 and 
7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

The Veteran filed a request to reopen this claim in August 2007.  
The RO initially denied the Veteran's request in the December 
2007 rating decision because the new evidence presented by the 
Veteran was not material in that it did not address whether his 
current disability, arteriosclerotic heart disease or coronary 
heart disease, was related to a shrapnel wound he received in 
service, but rather just confirmed the diagnosis of a current 
disability.  The evidence of record at the time of the December 
2007 denial included VA treatment records dating from September 
2000 to May 2007, a private treatment report dated September 
2007, and an October 2007 VA general medical examination. 

The RO subsequently granted the Veteran's request to reopen the 
claim in the May 2008 Statement of the Case (SOC), but denied the 
claim on the merits on the basis of a negative VA opinion that 
stated that the Veteran's arteriosclerotic heart disease was not 
related to the shrapnel wound he received in service.  Following 
the RO's denial in the December 2007 rating decision, additional 
evidence was associated with the claims file, including treatment 
records and a note from Good Samaritan Hospital that stated that 
the Veteran was unable to get an MRI done because of metal in his 
heart, the March 2008 RO formal hearing transcript, VA treatment 
records dating from May 2007 to May 2008, and VA opinions dated 
May 2008 and July 2008.  

The Board finds that the May 2008 and July 2008 VA opinions are 
both new and material evidence because they address the question 
of whether the Veteran's arteriosclerotic heart disease is 
related to a shrapnel wound he received while on active duty.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
presuming the credibility of the evidence submitted, the evidence 
discussed above is considered new and material.  See Justus, 
supra.  After careful consideration, the Board concludes that 
this newly received evidence relates to an unestablished fact 
necessary to substantiate the Veteran's claim; thus, it is 
material.  Such evidence clearly relates to the reasons for the 
previous denial in May 2000.  As such, the Board concludes that 
the Veteran's request to reopen the previously disallowed claim 
of entitlement to service connection for arteriosclerotic heart 
disease should be granted.  38 C.F.R. § 3.156(a) (2009).

II.  Merits of the Claim

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  As 
a general matter, service connection for a disability on the 
basis of the merits of such a claim requires (1) the existence of 
a current disability; (2) the existence of the disease or injury 
in service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. 
§ 3.303(d) (2009).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be 
met by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  However, lay persons can provide an eye-witness 
account of a Veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence 
concerning manifestations of a disease may form the basis for an 
award of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).

The record reflects that the Veteran does not have the requisite 
medical expertise to diagnose his claimed disorder or render a 
competent medical opinion regarding its cause.  Thus, competent 
medical evidence showing that his claimed disorder is related to 
service is required.

The Veteran contends that his arteriosclerotic heart disease is 
related to his active duty service.  Specifically, the Veteran 
contends that his arteriosclerotic heart disease is related to 
the shrapnel wound that he received after jumping on a grenade 
that had been thrown into his foxhole while fighting in WWII.  
The Veteran contends that the damage done to his chest affected 
his heart muscle and led to his current disability.  

Upon review of the service treatment records, the Board notes 
that the Veteran's December 1942 induction examination noted no 
problems with respect to the Veteran's heart, indeed his 
cardiovascular system was listed as normal.  In November of 1944 
the Veteran was issued a certificate of discharge as a result of 
the grenade incident.  The certificate of discharge notes that 
the Veteran had multiple metallic foreign bodies in his left lung 
which were incapacitating and decreased vital capacity.  There is 
no indication that the Veteran's heart was injured by the blast.  
Service treatment records pertaining to the shrapnel wound note 
that the Veteran's chest and back had multiple wounds and that 
the Veteran's left lung and 5th rib were affected by the blast, 
but there is no mention with regard to the heart having been 
affected by the shrapnel.  There is no indication in the service 
treatment records that the Veteran was diagnosed with a heart 
disorder or that the shrapnel wound affected his heart.  As such, 
the Board finds that there is no evidence of an in-service 
incurrence.    

Where a Veteran served 90 days or more during a period of war and 
arteriosclerotic heart disease becomes manifest to a degree of 10 
percent within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  There is no evidence, and the Veteran 
does not contend that his arteriosclerotic heart disease started 
within a year of the Veteran's active duty service.  Indeed, the 
record indicates that the Veteran was first diagnosed with heart 
disease in 1981.  

As previously noted, the record indicates that the Veteran first 
suffered from heart problem in 1981. In January 1982 x-rays taken 
revealed a metallic fragment in the posterior left ventricular 
wall.  A November 1993 letter from a private doctor who performed 
heart surgery on the Veteran noted with regard to the metallic 
fragment that preoperatively it was believed that the Veteran had 
a piece of shrapnel lodged in his heart, but there was no 
evidence of it intraoperatively.  The Veteran has been diagnosed 
with arteriosclerotic heart disease or coronary artery disease.  
As such the Board finds that the Veteran does have a current 
disability.  

The Veteran was afforded VA opinions in May 2008 and July 2008 to 
determine if the Veteran's heart disease was related to or 
aggravated by the shrapnel wound the Veteran suffered in service.  
Both opinions were offered by the resident physician at the Omaha 
VAMC.  In the May 2008 opinion, which addressed whether the 
Veteran's coronary artery disease is related to the shrapnel 
wound, the examiner noted that he reviewed the Veteran's c-file, 
including all VA examinations and VA and private treatment 
records.  The examiner noted that the Veteran was first diagnosed 
with heart disease in 1981 and underwent a quadruple bypass in 
1993.  The examiner further noted that during the heart surgery 
the private surgeon noted that there was no entry site or 
evidence of fibrinous pericarditis in the Veteran's heart with 
regard to shrapnel and it was likely therefore that the shrapnel 
was outside of the pericardium.  The examiner then opined that it 
is not likely that the Veteran's heart disease was caused by the 
shrapnel fragment.  He provided a thorough rationale for this 
opinion stating that coronary artery disease is a manifestation 
of multiple risk factors, including age, sex, hypertension, 
hyperlipidemia, family history, smoking history, and numerous 
other factors.  The examiner observed that the Veteran had 
several of these risk factors.  The examiner did note that 
shrapnel could cause structural damage to the heart which would 
manifest through an aneurysm of the heart, extensive scarring, 
fistula, conduction system damage, reduced cardiac function, or 
valvular disorders.  However, the evidence does not indicate that 
the Veteran had any of these conditions when he developed heart 
disease.  

In the July 2008 opinion, the examiner was asked to address 
whether the Veteran's heart disease was aggravated by the 
shrapnel injuries.  The examiner again noted that he reviewed all 
of the Veteran's c-file as well as literature on the matter.  
There is no literature, according to the examiner, that suggests 
the shrapnel would lead to or exacerbate coronary artery disease 
unless there was a direct injury to the coronary artery or 
surrounding tissue causing inflammation which might lead to 
indirect vessel injury and then aggravation of the coronary 
artery.  Upon review of the medical record the examiner notes 
that there is no evidence of pericarditis or other signs of 
inflammation of the heart muscle.  Additionally the examiner 
notes that aggravation as the result of a shrapnel fragment in 
the myocardium would be expected to affect the artery it is near, 
but this Veteran has diffuse coronary artery disease requiring a 
multi-vessel bypass which is more damage than can be caused by a 
3mm piece of shrapnel.  As such the examiner opines that it is 
less likely as not that the Veteran's coronary artery disease or 
any of its symptoms are aggravated by the shrapnel and that the 
Veteran's coronary artery disease would be present to the same 
extent even without the shrapnel wound.  

Finally the Board notes the Veteran's assertions that he has 
coronary artery disease that he believes is caused by his in-
service shrapnel injuries, however, while the Veteran as a lay 
person is competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence regarding 
diagnosis, including the severity of a disease or disorder, or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, the possibility of a 
causal relationship between one disability, shrapnel injuries the 
Veteran suffered in service, and another, his current coronary 
artery disease, requires specialized training for a determination 
as to causation, and is therefore not susceptible to lay opinions 
on etiology.  Only a medical professional can provide evidence of 
a diagnosis or etiology of a disease or disorder.  Thus, the 
Veteran's statements are afforded no probative value with respect 
to the question of whether his current coronary artery disease is 
the result of or was aggravated by his in-service shrapnel 
injuries.

Therefore, with consideration of all of the above, and in 
particular the May 2008 and July 2008 negative nexus opinions, 
the Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for coronary artery 
disease.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for coronary artery disease, is 
reopened, and to this extent the claim is granted.

Entitlement to service connection for coronary artery disease is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


